EXHIBIT 10.72
CORNERSTONE THERAPEUTICS INC.
Nonstatutory Stock Option Agreement for a Non-Employee Director
Granted Under 2004 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Cornerstone Therapeutics Inc. a
Delaware corporation (the “Company”), on                     , 200[  ] (the
“Grant Date”) to [                    ], a non-employee director of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2004 Stock Incentive Plan, as amended (the
“Plan”), a total of [                    ] shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”) at
$[                    ] per Share. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on [                    ] (the “Final
Exercise Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to 2.78% of the original
number of Shares at the end of each successive one-month period following the
Grant Date until the third anniversary of the Grant Date.
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a director of the

1 of 6



--------------------------------------------------------------------------------



 



Company or any other entity the directors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent

2 of 6



--------------------------------------------------------------------------------



 



and distribution, and, during the lifetime of the Participant, this option shall
be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

            CORNERSTONE THERAPEUTICS INC.

    Dated:                        By:           Name:           Title:      

3 of 6



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
(i) the Company’s 2004 Stock Incentive Plan and (ii) the Company’s Prospectus
for the 2004 Stock Incentive Plan in connection with the Company’s Registration
Statement on Form S-8.

                  PARTICIPANT:  
 
           
 
                     
 
           
 
  Address:                      
 
                         

4 of 6



--------------------------------------------------------------------------------



 



NOTICE OF STOCK OPTION EXERCISE
Date:                                 , 200[__]1
Cornerstone Therapeutics Inc.
1255 Crescent Green Drive
Suite 250
Cary, NC 27518
Attention: Treasurer
Dear Sir or Madam:
     I am the holder of a Nonstatutory Stock Option granted to me under the
Cornerstone Therapeutics Inc., a Delaware corporation (the “Company”), 2004
Stock Incentive Plan on                     2 for the purchase of
                    3 shares of Common Stock of the Company at a purchase price
of $                    4 per share.
     I hereby exercise my option to purchase                     5 shares of
Common Stock (the “Shares”), for which I have enclosed                     6 in
the amount of                     7. Please register my stock certificate as
follows:
     Name(s):                                                                  
               8
                    
                                                                                
     Address:                                                                  
               
 

1   Enter the date of exercise.   2   Enter the date of grant.   3   Enter the
total number of shares of Common Stock for which the option was granted.   4  
Enter the option exercise price per share of Common Stock.   5   Enter the
number of shares of Common Stock to be purchased upon exercise of all or part of
the option.   6   Enter “cash”, “personal check” or if permitted by the option
or Plan, “stock certificates No. XXXX and XXXX”.   7   Enter the dollar amount
(price per share of Common Stock times the number of shares of Common Stock to
be purchased), or the number of shares tendered. Fair market value of shares
tendered, together with cash or check, must cover the purchase price of the
shares issued upon exercise.   8   Enter name(s) to appear on stock certificate:
(a) your name only; (b) your name and an other name (e.g., John Doe and Jane
Doe, Joint Tenants With Right of Survivorship); or (c) in the case of a
Nonstatutory option only, a Child’s name, with you as custodian (i.e., Jane Doe,
Custodian for Tommy Doe). Note: There may be income and/or gift tax consequences
of registering shares in a Child’s name.

5 of 6



--------------------------------------------------------------------------------



 



     Tax I.D. #:                                                               
                  9
Very truly yours,
                                                                     
           
(Signature)
Name:                                                                     
 

9   Social Security Number of Holder(s).

6 of 6